PER CURIAM:
Chet Kaufman, appointed counsel for Jeremy Leal, has moved to withdraw from further representation of Leal, because, in his opinion, the appeal is without merit. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and *869Leal’s conviction and sentence are AFFIRMED.